951 A.2d 567 (2008)
287 Conn. 916
QUESTECH FINANCIAL, LLC
v.
BENNI'S, LLC.
Supreme Court of Connecticut.
Decided June 3, 2008.
Stuart B. Ratner, Stamford, in support of the petition.
Ronald S. Beacher, Michael H. Levison, NY, NY and Daniel J. Foster, Hartford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 105 Conn.App. 749, 939 A.2d 1220 (20084), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.